Title: William Widgery to James Monroe, 10 May 1813 (Abstract)
From: Widgery, William
To: Monroe, James


10 May 1813, Portland. “Sensible of the multiplicity of business, to which the Presidents, attention is continually called nothing but the most urgent necessity could have induced me, to have troubled him, at this time, in behalf of the town of Portland, and Its, vicinity. This town, is the metropolis of Maine lying about 60, miles, North East of Portsmouth, in Newhampshire, the district of Portland contains from 30, to 40, thousand tons, of Shipping, nine tenths, of which belong to this town. The harbour is the most Easey of access, of any in the United States, except barred harbours, by three different Inlets, one the maine ship channel, which passes between the two forts, the others, are broad Sound, & Husseys Sound, through either of the latter, the enemy, can approach the town, only with small vessels, but this can be done, with out passing in reach of the forts on each side the ship channel, to prevent which it is absolutely necessary that we should have three, or four, Gun boats, stationed here: This town has furnished about 350, seamen, for the navy—the district of Maine about 4,000 troops—for the army, which would be its full proportion of one hundred thousand men; the friends of the administration, in this quarter, amidst the opposition of torys, & bitter Federalist, with whom they are surrounded, have strove hard to support the union, & to be forsaken by the government at last, would be still harder. As to the two Gun Brigs, ordered to cruse on the eastern station, if by that is ment off Portsmouth, they might as well be in Boston, for all the good they will do us, in the district of Maine, which has a sea coast of 250, miles, abounding with goo⟨d⟩ harbours along the whole coast, and not a single Gun boat or armed vessel, stationed in the district for its, defence; while New-hampshire, with less than 30 miles sea coast, and but a single harbour, has a revinue cutter, & two Gun boats, stationed there, Portland is a very convenient place for vessels to put into in case of storms, or head winds, inconsequence of which we have at times, from 50, to one hundred Sail of coasters, in the harbour of Portland belonging to other Ports, all which adds, to the necessity of our being put in a Good state of defence, the inhabitants, of this place have been for some time, in anxious expectation that the Secretary of war, would order troops here for our defence, which is absolutely necessary to prevent our being distroyed, when ever the enemy may think fit. An other Evil to which we are exposed is, that no person is authorised in Portland to examin strangers who are here, at any and all times, when they please, from the British dominions—if the Marshal is authorised, he lives 17, miles, from Portland and no one here is deputized for the purpose of Examining as aforesaid. I mention these things that the President as commander in chief, and as our Politicas [sic] Father, may be informed of our situation not doubting he, will give equil protection to all his faithfull children when ever their Situations are made Known. Sir I must rely on your candour, to plead my excuse, for troubling you instead of writing to the Secretaries, of War, & navy, as it was the wish of a number of Respectable gentlemen, of this place, who meet on the subject, that the statemen[t], should be laid before the President as there was no time to be lost, and your attention to the business in laying it before the president, will very much oblige your friends, in this quarter.”
